 HERALD STAR, CANTON DIVISION505The Herald Star, Canton Division,Thomson Newspa-pers, Inc.'andThe Newspaper Guild,AFL-CIO-CLC, Petitioner. Case 8-RC-10010December 22, 1976DECISION AND DIRECTION OFELECTIONBY MEMBERSFANNING, JENKINS, ANDPENELLOUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held on various dates from August 15 through 20,1975, before Hearing Officer Lawrence E. Kandrach,and on various dates from October 9 throughNovember 14, 1975,2 before Hearing Officer WilliamM. Kohner. Following the hearing and pursuant toSection 102.67 of the . National Labor RelationsBoard Rules and Regulations and Statements ofProcedures, Series 8, as amended, and by direction ofthe Regional Director for Region 8, this case wastransferred to the National Labor Relations Boardfor decision. Thereafter, the Employer and Petitionerfiled briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds no prejudicialerrorwas committed. The rulings are hereby af-firmed.Upon the entire record in this case, the Board finds:1.Thomson Newspapers, Inc., is incorporated inthe State of Delaware. The Herald Star, CantonDivision, Thomson Newspapers, Inc., with its princi-pal office and place of business in Steubenville, Ohio,isengaged in the publication of daily and Sundaynewspapers. Annually, during the course and con-duct of its operation, the Herald- Star derives grossrevenues in excess of $200;000 and receives goodsvalued in excess of $50,000 directly from pointslocated outside of the State of Ohio. As the recordshows, and the parties have stipulated, that theEmployer is engaged in commerce within the mean-ing of the Act; we fmd that the Employer is engagedin commerce within .the meaning of the Act, and thatitwill. effectuate the policies of the Act to assertjurisdiction herein.2.The labor organization involved claims torepresent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.4.The Petitioner seeks a unit of nonmechanicalemployees consisting of all advertising employeesincluding classified advertising employees, retail-na-tional advertising employees and dispatch clerks,business office clerical employees, and circulationemployees, including inside clerks, outside districtmanagers, drivers,mailroom, employees, editorialemployees, including reporters, writers, and copydesk personnel, maintenance employees, and proof-readers. The unit sought consists of approximately108 employees. The Employer takes the position that-certain classifications of employees should be exclud-ed from the unit. The Employer contends that thedrivers are independent - contractors; the insertersworking in the mailroom are casual employees; andthemailroom employees and proofreaders do notshare a community of interest with the other employ-ees sought by Petitioner or with one another. TheEmployer further contends, contrary to the Petition-er, that the following individuals are supervisorswithin the meaning of Section 2(11)-of the Act: cityeditor, Louis Blay; district editor, John Kirker; sportseditor, John Phillips; Sunday editor, Timothy Puet;society editor,Ann Kennedy; accountant, AliceMuir; circulation clerk supervisor, Alysue Kemple;and mailroom supervisor, Carol Reed. The Employeralso states that, in the event the Board - finds thedrivers to be employees, it desires the Board todetermine whether the district managers are supervi-sors. Finally, the Employer contends that the afore-mentioned editors, plus the wire editor and thereporters,are professional employees within themeaning of Section 2(12) of the Act.The Employer publishes and distributes in Steuben-ville,Ohio, and outlying communities, daily andSunday editions of a newspaper known as the HeraldStar. Its operations are under the general control ofDean Probert, publisher and general manager. Theeditorial and news department is run by WilliamMcCarty,managingeditor, and the circulation man-ager is David Miller. The other stipulated supervisorsareCharlesGovery, retail display and nationaladvertising manager, and Robert Hammond, classi-fied advertisingmanager.The parties stipulated thatthere is a contract in effect between the Employer andthe Steubenville Printing Pressmen and AssistantsUnion, No. 374, covering all pressmen in the press-room. The parties also stipulated that there is acontract in effect between the Employer and theSteubenville Typographical Union, No. 238, coveringall journeymen and apprentice printers and composl-ters.1,The Employer's,name appears as amendedat the hearing.2' At the requestof the Employer,the hearing was reopened to permit227 NLRB No. 82introduction of evidence on the issue of the professional status of reportersand editors. 506DECISIONSOF NATIONAL LABORRELATIONS BOARDThe DriversThe drivers,who the Employer contends areindependent contractors, pick up the newspapers atthe Employer's loading dock and deliver the newspa-pers to carriers, news dealers, or directly to subscrib-ers,utilizingtubeswhich are supplied by theEmployer and installed at the subscribers' homes.The drivers have geographically defined districts toservice. The Employer utilizes three classifications ofdrivers, all of whom operate their own trucks toperform the required duties. There are approximatelythree contract haulers who deliver newspapers tocarriers and dealers. The contract haulers are paid aflat rate which is determined by the Employer. TheEmployer determines the number of newspapers tobe delivered by each contract hauler as well as thedropoff points. The carriers and dealers receivingnewspapers from the contract haulers are billeddirectly by the Employer.The Employer utilizes approximately four motorroute operators who operate in the same manner asthe contract haulers, but additionally purchase news-papers from the Employer at a wholesale rate fixed bythe Employer and deliver those newspapers directlyto tube customers at the retail rate listed in thenewspaper. The motor route operators are responsi-ble for collecting from their tube customers. Inaddition to the flat rate paid the motor routeoperators for newspapers delivered to carriers anddealers, and the money they make by selling papersdirectly to subscribers, the Employer also gives theman allowance, which is determined solely by theEmployer.There are approximately 18 or 19 drivers classifiedasdistributors.The Employer advertises in thenewspaper for distributors, and an applicant isrequired to fill out an application which,inter alia,asks about the applicant's previous experience on aroute and the make, year, and condition of the vehicleto be used. The applicants are interviewed by thecirculationmanager or a district manager. Once thenew distributor is approved, a district manager willshow him the route. However, the distributor is freeto determine the order in which he will deliver ordrop off the newspapers. The Employer establishes apickup schedule for the distributors, and, althoughthe distributor is not required to pick up the newspa-pers at the scheduled time, failure to appear at thedesignated time could result in a delay. Moreover, the3The Employerbills the distributors,and it appears that the paymentsmadeby thedistributors are not always timelyiThe Employercontends that the distributors are free to negotiate thepuce they charge to their customers However, the Employerinforms thecarriers what ratethey should pay thedistributor.In addition,the newspaperlists the price that a subscriber is charged.Thereis no evidence that thedistributorsvary from therecommended retail rates,except that oneEmployer "suggests" that the Sunday paper reach thecustomer by 9 a.m. The distributor makes hisdeliveries by using his own vehicle, which carries nomarks identifying it with the Employer. The Employ-er does not prohibit the drivers from engaging inother ventures for profit.The distributor pays for the newspaper at awholesale rate set by the Employer,3 and sells thepapers to dealers, carriers, and tube subscribersaccording to the Employer's respective recommendedrates for resale to the various classifications.4 Thedistributor is responsible for billing and collectingfrom the dealers, carriers, and subscribers he services.The Employer does not withhold taxes or socialsecurity and provides no fringe benefits to thedistributors.However, the Employer pays the distrib-utor an allowance, the amount of which is determinedby the Employer. Circulation Manager Miller testi-fied that the allowance is for performing the service ofdelivering the newspaper for the Employer. A distrib-utor testified that the allowance amounted to morethan the profit realized from the resale of thenewspapers.The relationship between the Employer and thedistributor is terminable by either party, and theEmployer requests that the distributors provide 2weeks' notice. One distributor was terminated be-cause she failed to make deliveries I day and refusedthe Employer's offer of assistance. Circulation Man-agerMiller testified that a distributor can refuse todeliver a newspaper to a subscriber. However, twodistributors testified that the Employer requires themtokeep certain unprofitable customers on theirroutes.Distributors are required to submit annually acomplete route sheet, containing all subscribers.Customer complaints are called in to the Employerand the distributor is informed of the complaint. TheEmployer encourages distributors to adjust com-plaints andsuggestsways to alleviate the problems.When a carrier on a distributor's route quits, thedistributor is responsible for securing a replacement.5If distributors have difficulty obtaining carriers, theEmployer will assist them and advertises in thenewspaper for carriers, without charge to the distribu-tors. It appears that the distributors submit a change-of-carrier form to the Employer when a new carrier isengaged. The Employer informs distributors of theminimum age requirements for carriers and requiresdistributors to give carriers company handouts.distributor, pursuant to a longstanding arrangement,charges a slightly lowerprice to theOhio ValleyNews, which in turn handles the distribution of thepaper in Mingo Junction5The distributor may also terminate a carrier.It is noted that carriers onthe routes of contract haulers and motor route operators are procureddirectly by the Employer, and the driverhas no responsibility in that area HERALD STAR, CANTON DMSION507In determining the status of persons alleged to beindependent contractors, the Board applies-a "rightof control" test,6 which turns essentially on whetherthe person for whom the services are performedretains the right to control the manner and means bywhich the results are to be accomplished, or whetherhe controls only theresults.In the latter situation, thestatus isthat of independent contractor. The resolu-tion of this question depends on the facts in each caseand no one factor is determinative. Here,as seemstypical in cases of this kind, there are present factorssupporting the position taken by both parties withrespect to the drivers'status.In the instant case we are satisfied that .all thedriversare employees of the Employer. We aremindful that the evidence, particularly with respect tothe distributors,disclosesseveral factors usuallypresent in independent contractor relationships.However, these factors are not peculiar to such statusand are not uncommon in employment relationships.Thus, we are not persuaded by and do not regard ascontrolling the facts that the drivers own andmaintain their own vehicles; the Employer does notgrant them fringe benefits or make payroll deduc-tions; the drivers basically set their own workinghours within certain limitations and generally deter-mine the manner - and means of delivery; and thedrivers can hire people to help them out or tosubstitute for them.The above factors are, in our view, outweighed bythe evidence demonstrating employee status. Theresult to be accomplished, of course, is the circulationand sale of the Employer's newspaper. In accomplish-ing this result, the-driver bears slight resemblance tothe independent businessman whose earnings arecontrolled by self-determined policies, personal in-vestment and expenditure, and market conditions.Here, the distributor must purchase his newspapers ata cost established by the Employer and sell them at aprice in effect set by the Employer. In addition, thesubsidies paid to the distributors by the Employergreatly reduce the distributors' risk of loss as well astheir capacity to increaseearnings.The fact that theEmployer exercises control over the composition ofthe route, often assists drivers with their deliveries,and can terminate drivers virtually at will are clearindications of an employment relationship. Further-more, the driver has no proprietary interest in hisroute, and,, if, he relinquishes his route, he does sowithout compensation.On these facts, and the record as a whole, wecannot accept the Employer's contention that itscontrol is limited to the end to be achieved. We find6 Eureka Newspapers, Inc,154 NLRB 1181 (1965);The Sacamento Union,Inc.,160NLRB 1515 (1966),Beacon JournalPublishing Company,188 NLRB218 (1971).that the drivers' opportunities for profits, as well ashis employment conditions generally, are limited andcircumscribed by the Employer's regulation andcontrol of important aspects of the drivers' work. Asthe Employer has to a large extent reserved the rightto control the manner and means, in addition to theresult of the drivers' work, we conclude that thedrivers classified as contract haulers, motor routeoperators,and distributors are not independentcontractors, but employees within the meaning of theAct.7The Petitioner would include in the unit the threedistrictmanagers who are responsible for overseeingcertain geographical districts,which include theterritories of distributors, motor route operators, andcontract haulers. The district managers interviewapplicants for the driver position and show newdrivers the routes. The- record reveals that theEmployer deals directly with some dealers andcarriers,- and the district managers have the responsi-bilityfor engaging carriers and taking them offroutes. They also assign mailroom employees the taskof delivering papers when necessary. In the absenceof the circulation manager, the district managers arebasically in charge of the plant and have authority toassign work and discipline employees. In view of theforegoing, we find that the three district managers aresupervisorswithin the meaning of the Act and weshall exclude them from the unit.The Mailroom EmployeesThe Employer seeks to exclude the mailroomemployees from the appropriate unit, contending thatthey have no community of interest with the remain-ing unit employees. There are approximately 9 or 10part-time employees employed in the mailroom,8 whomanually sort and bundle the newspapers as theycome off the presses; and who work an average of 15to 25 hours per week. The mailroom is located at oneend of the building near the inside of the loadingdock area. It is also adjacent to the reelroom, thepressroom, and the circulation department, and thereis a wall between those departments. The mailroom isunder the general supervision of the circulationmanager and ` several mailroom employees answerphones in the circulation department, deliver newspa-pers, contact carriers, and collect from carriers. Inaddition; mailroom employees occasionally performwork on the loading dock. In view of the foregoing,we shall include the mailroom employees in the unitsought by the Petitioner. This is - in accord withlongstanding precedent where the Board has helda Beacon Journal PublishingCo, supra.8No full-time employees are employed m the mailroom. 508DECISIONSOF NATIONALLABOR RELATIONS BOARDthat, in the newspaper industry, the optimum unit ofnonmechanical employees is one which includes allsuch employees.9The InsertersThe Employer contends that approximately 15inserterswho work in the mailroom are casualemployees and should not be included in the unit.The inserters stuff preprints into the newspapers astheypass through the mailroom on conveyors.Circulation Manager Miller testified they work from2 to 4 days a week, but they are not required to reportfor work. There exists a pool of about 15 people andthe schedule for inserting is posted by the Employer.Miller testified that if an inserter plans not to show upfor the next scheduled insert, he is required to sign asheet next to the schedule. Normally, about 12-14inserters show up for each insert. Most of the insertershave been working for over 2 years and they are paidthe same hourly rate as the mailroom employees. Inaddition, inserters may be assigned other duties in thecirculation department or the accounting depart-ment. Furthermore, inserters may be assisted byregular mailroom employees.Based on the foregoing, we are convinced that theinserters are not casual employees, but are regularpart-time employees.10 Accordingly, we shall includethem in the appropriate unit.ProofreadersThere are two full-time and two or three part-timeproofreaders whose sole function is to read copy fromthe presses and return it for corrections. The Employ-er would exclude them from the petitioned-for unit,contending that they have no community of interestwith the unit employees, but rather that they have acommunity of interest with the composing roomemployees, who are represented by the SteubenvilleTypographicalUnion,No. 238. In support of itsposition, the Employer notes that the proofreadersare located adjacent to the composing room and aresupervised by the composing room foreman, withwhom they have regular contact. On the other hand,the proofreaders are physically located in the editori-al department, reporters assist them in reading proof,they have daily contact with editorial departmentemployees, and their wages are considerably lowerthan the composing room employees.9Garden Island Publishing Co, Lid,154 NLRB 697 (1965).1.R W Page Corporation,216 NLRB 944 (1975)11The Employer does not contend that Samuel Rogers, the wire editor, isa supervisor12We note at the outset that the contention that journalists areprofessional employees within the meaning of the Act has been fully litigatedand rejected by the Board inThe ExpressNewsCorporation,223 NLRB 627(1976)We find nothing in the briefs or in the record in the instant case thatIn our view, the record indicates that the proofread-ers share a community of interest with employees inthe unit petitioned for, and we shall include them inthenonmechanical unit. In so finding, we takecognizance of the fact that the Steubenville Typo-graphical Union, No. 238, has expressed no interestin representing the proofreaders.The News and Editorial DepartmentThis department is under the direction of ManagingEditorWilliamMcCarty, who the parties havestipulated is a supervisor. Under McCarty's directionare six editors, approximately seven full-time report-ers, one clerk, one photographer, and two part-timeemployees. The Employer contends that five of theeditors are supervisors" and that all editors andreportersareprofessional employees within themeaning of Section 2(12) of the Act.12 The Petitionerdisagrees with these contentions and maintains thatallof the employees in the news and editorialdepartment, with the exception of Managing EditorMcCarty, should be included in the unit.Before we consider the supervisory status of theindividual editors, some general observations withrespect to the operation of the news and editorialdepartmentseemwarranted.ManagingEditorMcCarty testified that he schedules the hours of workfor all employees in the department and assigns workto reporters on a daily basis. The editors have noauthority to hire, fire, or discipline, or to authorizeovertime. In addition, the editors receive the samefringe benefits as all full-time employees. The recordindicates thatMcCarty is solely responsible for theeditorialpolicy of the newspaper, and he alsodetermines what the lead stories on the first page ofthe newspaper will be.13 With these general consider-ations in mind, we shall consider the facts concerningthe alleged supervisory status of the various editors.City EditorLouis Blay has been the city editor since approxi-mately 1947 or 1948. He has the authority to assignreporters to certain stories. Blay is given copy fromseveral reporters and it is his responsibility to assessthat copy in the areas of conciseness, accuracy, andcontent. If a story is too long, he may cut it down. Ifhe receives a story that he does not consider com-would lead us to a different conclusion. In view of the foregoing, we denyPetitioner'smotionto reopen the record for the purpose of permitting thesubmission of additional evidence relating to the professional issue13Nocontention is made that the editors in issue are managerialemployees,and as the record indicates thatthey do notparticipate indetermining the editorialpolicyof the newspaper,we shall not exclude themon thatbasis SundayEditor Puet,however, has interestscloselyrelated tomanagement. His statusis discussedinfra. HERALD STAR, CANTON DIVISION509plete, he may rewrite it or return it to the reporter forrevision.Blay and Wire Editor Rogers are responsible for theplacement of stories other than the lead stories in thenewspaper. Blay is in charge of the news and editorialdepartment-whenever McCarty is not in the office,and it appears that this occurs on a regular basis.When Blay is in charge, he performs those dutiesnormally performed by McCarty.On one occasion Btay.informed McCarty that twonew reporters were unsatisfactory. McCarty investi-gated their work_and spoke with them. About 2 weekslater,Blay again requested their termination, andMcCarty discharged their without further investiga-tion.-Based on the evidence-, of Blay's authority toresponsibly direct the work of his subordinates, hiseffective recommendation with respect to discharge,and his periodic substitution for the managing editor,we conclude that thecity editor is a supervisor andmust be excluded from the unit.District EditorJohn Kirker is'the district editor and is basicallyresponsible for the local news coming from outsideJeffersonCounty.Kirker receives and edits copyfrom reportersMatz Malone and Lori Jones, whohave regular beats, and from various members of thecommunity who witness events and relay the infor-mation to the newspaper. Kirker has authority todirect-reporters as to how a story should be covered,and edits the copy by checking the story for com-pleteness, accuracy, and conciseness. If the storymeets his approval, -he will write a headline, deter-mine whether the' story merits a byline, and give thestory to the city editor. If the story does not meet withKirker's approval, he may modify or rewrite thestory. There is no evidence that Kirker returns storiesyto reporters for rewrites. He may decide that a story isnot newsworthy or that a story deserves a certainpace. -He may also suggest to the cityamount of space.-,-editor or the wire editor that a story should go onpage one or the section page.Kirker did not testify. However, reporter Malonetestified that Kirker advises him as to the style of thenewspaper but that his assignments come fromManagingEditorMcCarty, and that McCarty mustauthorize any overtime that he works.Based on the record, we find that the district editordoes not possess any of the indicia of supervisoryauthority. It is-clear that Kirker's prima- ryduty is tocheck the quality of the copy submitted to him and tocorrect and rewrite stories if necessary. The Boardhas long.held that such authority does not make him-a supervisor within the meaning ofthe Act,14 and weshall therefore include him in the unit.-Sports Editor.John Phillips, the sports editor, edits local sportscopy written by reporters and wire copy for accuracy,completeness, ' and, conciseness. He writes the head-lines -for all sports copy and lays out the sports pages,determining which stories will appear, what page theywill appear on, what positions they will be in on thepage, and what size headline will 'be used. ' He alsowrites local copy and writes his own sports columnwhich appears twice weekly.Only Phillips works exclusively on sports -stories,although McCarty assigns reporter Charles Powell tocover sports- on the basis of need. Several other-reporters and Sunday Editor Puet volunteer,to coversports stories, but McCarty's approval isnecessary ifPhillips assigns somebody who didn't volunteer.-McCarty testified that Phillips hires, individualswho work part -time,.in the sports department, butqualified his testimony by adding that he did notknow of an instance-where a part-time person hadbeen hired n the sports department without firstbeing interviewed by him. However, McCarty addedthat at, the time of the hearing, Phillips was in theprocess of hiring a regular part-time employee, andthatMcCarty did not intend to interview,that person.In view of the ambiguous testimony with respect toSports Editor Phillips' role in the hiring process, weare unable to determine his status. We shall,, there-fore, permit him to vote under challenge.Society EditorSociety Editor Ann Kennedy is responsible forgathering and producing news for the women's pages.She is also responsible for editing what appears inthose pages, putting headlines on that news, anddeciding placement of stories in the women's pages.She receives material by phone or in the mail fromcorrespondents; or strangers. She also receives-fromreporters at the newspaper feature story copy for thefirst page of the women's section of the Sunday paper.Kennedy was hired by the Employer as a clerkassistant to the then society editor. In June 1974, thesociety editor resigned and Kennedy was given thejob. Kennedy is the only reporter of society news andshe is assisted by a clerk, Carol Wentz. Wentz spendsabout 55 to 60 percent of her time on society matters,and generally writes engagement and wedding an-nouncements and club meeting stories prepared frominformation submitted to the newspaper on a stan-14The Peoria Journal Star, Inc.,117 NLRB 708 (1957). 510DECISIONSOF NATIONALLABOR RELATIONS BOARDdard format. Wentz prepares these stories essentiallywithout any direction, from Kennedy. Wentz alsospends a large part of her time writing obituaries. Onweekends and when Kennedy is on vacation, Wentzdoes the work usually performed by Kennedy,including writing of stories, laying out of the paper,and editing.-In view of the above, we conclude that there is noevidence" that Kennedy possesses or exercises anyindicia of supervisory 'authority or is in any-sensecharged with. the responsible direction of employees.We shall therefore include her in the unit.Sunday EditorTimothy Puet spends, about 65 to 70 percent of histime as Sunday editor. He also volunteers to coversports stories and substitutes forWire Editor Ro-gers.15"Puet's responsibility for ' the° Sunday -paperincludes editing and writing Headlines for ,all localcopy which 'goes' into the paper., He also decideswhere to place the stories and what pictures shouldaccompany the stories. Puet also determines whichwire copy and pictures will go into the Sunday paper.Although- no reporters are regularly assigned to workon the Sunday paper,Puet assignsreporters to coverstories for the Sunday paper and his assignments arebased on the competencyof the reporter rather thanavailability. In addition Puet has the authority toplace a feature story in the Sunday paper in the placewhere he thinks it belongs.Under all thecircumstances,we find that Puet'sinterestsby reason of his managerial functions aredifferent from the interests of the other employees inthe unit. Accordingly, we shall-exclude him from theunit.16Part-Time EmployeesAt the hearing, the Employer took the position thatJeff Bodo, who works on a part-time basis performingphotography work and operating the "scan-o-grav-er," and Robert Kloska, who is employed on a part-time basisas a reporter, should not be eligible to vote.The record indicates that Bodo and Kloska areemployed on a regular part-time basis and share acommunity of interest with the other newsroompersonnel. Accordingly, we shall include them in theunit.The parties stipulated that since the close of theinitial hearing on August 20, 1975, the Employer hasopened a bureau in Cadiz, Ohio, where it employsone clerk, and in the future may employ one reporter.15The Employerdoes not contend that Wire Editor Samuel Rogers is asupervisor.Rogers is responsible for editing and placing headlines onAssociated Press wire copy appearing in the newspaper.He is responsible forselecting the wire stonesand forlaying out and dummying the wire newsThe parties stipulated that the employee or employ-ees of the Cadiz bureau should be included in the unitfound to be appropriate-on the same basis as similarlysituated employees in the Employer's Steubenville,Ohio, office. Accordingly,, we include the employeecomplement at the Cadiz, Ohio, bureau in the unit.Other Supervisory - IssuesAlice,,Muir, Accountant:The Employer contendsthatMuir is-a-supervisor.-There are five employees inthe accounting department and most, of her- time isspent doing accounting work. 'Me record reveals thatshe has authority to hire and-fire and has exercisedthat authority.-She assigns all work in the accountingdepartment, recommends employees for increases,grants timeoff, and arranges days off. Accordingly,we find that she is a supervisor and she is excludedfrom the unit.Alysue Kemple:Alysue Kemple, who the Employercontends is a supervisor, is classified as a clerksupervisor in the circulation department: There aretwo other clerks in the department. She spends about95 percent of her time performing clerical work, andshe has no authority to hire, fire, or discipline.However, the, two clerks were informed by Circula-tion Manager Miller that Kemple was the supervisor,she is paid approximately 20 percent more than theother clerks, and she assigns work to the-clerks basedon her determination of which clerk is more capableof performing the work. She also directs the clerks inthe performance of their work and has reprimandedthem. Finally, she has authority to grant, time off andshe has exercised that--authority. Accordingly, sinceKemple exercises certain indicia of supervisoryauthority, we conclude that she is a supervisor andmust be excluded.-Carol Reed:The Employer takes the position thatReed should be excluded as a supervisor of themailroom employees. The record reveals that theemployees were told that Reed was a supervisor; thatshe assignswork, has reprimanded employees, andmay grant time off; and, unlike other mailroomemployees, she receives a paid vacation. However, itis clear that Reed, who is employed on a part-timebasis and performs,tasks done by other employees,has no authority to hire, fire, discipline, or promote,and does not adjust' grievances. Although she maygrant time off, she may not grant days off. It alsoappears that she makesassignmentson an infrequentbasis and that the assignments originate with Circula-tionManager Miller, who schedules the hours for themailroomemployees. On these facts, we find thatstories in the paper, except for deciding which stones will appearat the top ofthe firstpage and the section page. That decision is made by McCarty16ThePeona Journal Star, Inc., supraat 711 -HERALD STAR, CANTONDIVISIONReed acts as a conduit for the orders from Miller. Weconclude- that she is not a supervisor and we shallinclude her in the unit.We find the following unit appropriate for collec-tive bargaining:All advertising employees including classifiedadvertising `employees, retail-national advertisingemployees and dispatch clerks, and business officeclericako employees and circulation employees,including inside clerks, drivers, and mailroomemployees, and editorial employees, includingreporters, writers, and copy desk personnel, main-tenance employees, and proofreaders, but exclud-ing all, confidential employees, managerial em-ployees, guards and supervisors as defined in theAct.[Direction of Election omitted from publication.] 17MEMBER PENELLO, dissenting in part:I disagree with the- position of the majority that the18 or 19 drivers classified as distributors are employ-ees within -the meaning of the Act. In my view, byfailing to fmd these individuals to ` be independentcontractors,my colleagues have incorrectly read therecord facts and have ignored-indeed, in effect,have reversed without saying so-recent Boardprecedent involving Board panels in which they werenot participants.18The record reveals that each distributor arrangeswith the Herald Star to deliver newspapers within aspecified geographical territory. The Newspaper doesnot withhold income or social security taxes, payworkmen's compensation or unemployment insur-ance, or provide fringe benefits to the distributors.The distributors are not required to attend meetingsor make reports, are responsible for supplying theirown substitutes in case of absences, and must furnishand maintain delivery vehicles which have no visibleidentification with the Herald Star. The Newspaperhas established a pickup schedule to provide fororderly and efficient loading in the limited dock area.However, aside from the pickup time, distributors arefree to arrange deliveries at their own convenienceand in their own fashion.19 No restrictions have beenplaced on the distributor's rights to engage in otherventures for profit.The distributors purchase the newspapers from theHerald Star at a wholesale rate and then resell thepapers to dealers and carriers at a discounted rate, orto individual subscribers at a retail rate. The Newspa-per does recommend a rate of resale for the various17Excelsiorfootnote omitted from publication.18Las Vegas Sun, Inc.,219 NLRB 889 (1975) (Chairman Murphy andMembers Kennedy and Penello);Donrey, Inc, dlbla Las Vegas Review-Journal,223 NLRB 744 (1976) (Chairman Murphy and Members Penelloand Walther)-both cases involved home delivery dealers511types of classifications to whom the distributors sellthe papers, but the Herald Star specifically permitsthe distributors to negotiate their own rates of resaleto their various customer-s-.-20 The mode of delivery,i.e.,through dealers, carriers, or self-delivery, isdecided entirely by the-distributor. Responsibility -forbilling-and collecting from customers and for any lossfrom the failure of a subscriber or carrier to pay a billis borne entirely by the distributor. In a similarfashion, if papers are lost, damaged, or stolen duringdelivery, the loss is absorbed entirely by the distribu-tor.Further, since the distributor is liable for dam-aged papers, -the responsibility of purchasing protec-tivematerials and the decision to use such materialsduring inclement- weather rest - entirely with thedistributor. If the distributor-overordersand is unableto sell, all the purchased papers, the distributor, notthe Newspaper, is liable for the overage.Although thee . distributors are assigned _a specificgeographicalarea,they - are free to solicit newsubscribers within or without the territory. Thus, theultimate size of the route depends on the particulardistributor''s initiative.As heretofore mentioned, thedistributorsare free to determine the mode ofdelivery, and therefore unilaterally hire and fire theircarriers and negotiate on their own the arrangementswith their dealers. Although on occasion the Newspa-per forwards customer complaints, the distributorsare entirely responsible for answering and remedyingthose complaints. Two or three times a year theNewspaper requests the distributors to turn in lists ofallnew subscribers, but the Herald Star does notenforce these requests for the updated lists. Thedistributors, therefore, are the only individuals whohave access to a complete updated list of the specificsubscribers and dealers in their territories. Uncon-tradicted evidence establishes that distributors maytransfer or sell their subscriptions lists to third partiesand the Newspaper's only concern is whether theparticular third party represents a credit risk.In my view, the factors involving profit-and-lossopportunities here require a finding of independentcontractor status.The distributor determines howmany papers he will purchase. If any of those papersare unsold, lost, or damaged the distributor must bearthe loss incurred. Further, the distributor bears theresponsibility for the collection of bills and absorbsany loss resulting from the failure to pay by asubscriber or carrier.Regarding earning potential, the distributor caneliminate the middleman-the carrier-and deliver the19Of course,the paper must bedeliveredwithin the generalparameters ofa "timelydelivery."20At leastone distributor has established a lower rate of resale to onedealer. 512DECISIONSOF NATIONALLABOR RELATIONS BOARDpapers himself, thereby increasing his profit, -and/orhe can solicit new subscribers and dealers to increasethe size of his route.Thus, it is clear that a distributor's income is basedon the difference between the wholesale cost of thepaper purchased (plus the cost of labor, supplies, andlosses)and the ultimate sale price and numbers ofpapers sold. Also evident is - the fact that it is thedistributor, and not the Newspaper, who makes theessential business decisions involved in the distribu-torship.A careful review of the facts herein convinces methat the distributors are not "employees" within themeaning of the-Act, but are independent contractorswho, in performing their tasks, control the mannerand meansof their own performance. Thus, outsideof a pickup schedule and a general delivery time, the21Two other types of drivers employed by the HeraldStar are, classifiedas contract haulers and motor route operators.The contracthaulers are paida flat rate determinedby the Newspaper to deliver papers tocarriers anddealers. The Newspaper deternunesthe number of papers and the drop offpoints.The carriersand dealers receiving pa ers from the contract haulersare billeddirectly by the Herald Star The contracthaulers exert nosubstantial influence over their ownprofit andloss, nordo'they control themethod-or means of their performance.Iagree withthe majority that thecontract haulers areemployees.Herald Star exerts no control over the method andmeans of the newspaper delivery which is under thedistributor's sole control. The distributor attends nomeetings, files no reports, and is responsible forremedying any subscriber complaints. The distributorunilaterally determines how many carriers and deal-ers can be successfully managed and how manypapers the distributor can deliver. .In sum, the very most that can be said, about therelationship in this case is that the Newspaper'scontrol is reserved only as to the result sought. But,the distributor exclusively controls the means to beused in achieving such result, thus requiring theconclusion that the distributors ate independentcontractors. Accordingly, Iwould dismiss the petitionas to them.21The motorroute operators function in the same manner and onthe samebasis as the contract haulers, but also purchasea number ofpapers at awholesale rate,as do the.distributors,and then deliverthosepapers directlyto subscribers at a retail rate.Since the motor route operators'functions areprincipally those of thecontract haulers and are remotelythose of thedistributors,I agree with,my colleaguesand findthemto be employeeswithin the meaning ofthe Act.